Citation Nr: 1536041	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher initial disability ratings for a chronic lumbar strain, currently rated as 10 percent prior to December 11, 2014, and 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee.

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due exclusively to the service-connected degenerative joint disease and chondromalacia of the knees.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from January 1982 to August 1995.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for the bilateral knee disabilities and the lumbar spine disability.  The RO assigned initial disability ratings of 10 percent for each disability, retroactively effective from July 1, 2010.  The Veteran filed a Notice of Disagreement (NOD) in July 2011, appealing the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in December 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO issued another rating decision in March 2015, which increased the disability rating for the lumbar spine disability to 20 percent.  The 20 percent rating was made retroactively effective from December 11, 2014.  This decision created staged ratings, and the title page has been adjusted accordingly.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing has been associated with the claims file.

At his Board hearing, the Veteran testified that he was currently employed part-time.  See Board hearing transcript, page 8.  At his January 2013 VA knees examination, the VA examiner found that the Veteran's service-connected bilateral knee disability impacted his work.  Specifically, the examiner indicated that the Veteran had previously failed pre-employment physical examinations for labor jobs due in part to his knees.  The examiner determined that the Veteran would have trouble at a desk job and had previously lost a desk job because the Veteran had trouble sitting for a period of time.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively to the service-connected degenerative joint disease and chondromalacia of the knees, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating due to all of his service-connected disabilities, the Board refers that discrete claim to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b) (2015).

In January 2013, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for erectile dysfunction.  However, a subsequent March 2015 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 
With the exception of the lumbar spine claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At his May 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to initial higher disability ratings for a chronic lumbar strain, currently rated as 10 percent prior to December 11, 2014, and 20 percent thereafter, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to initial higher disability ratings for a chronic lumbar strain, currently rated as 10 percent prior to December 11, 2014, and 20 percent thereafter, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at his May 2015 Board hearing, withdrew the appeal of entitlement to initial higher disability ratings for a chronic lumbar strain, currently rated as 10 percent prior to December 11, 2014, and 20 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.
ORDER

The appeal of entitlement to initial higher disability ratings for a chronic lumbar strain, currently rated as 10 percent prior to December 11, 2014, and 20 percent thereafter, is dismissed.


REMAND

Initially, at his May 2015 Board hearing, the Veteran reported recent VA treatment for his service-connected bilateral knee disability.  See Board hearing transcript, page 4.  The most recent outpatient treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, are dated from February 2015.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

TDIU Claim

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected degenerative joint disease and chondromalacia of the knees currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently employed part-time and has previously lost a desk job due in part to his service-connected knee disabilities, which are currently on appeal.  Although the Veteran has been afforded VA examinations, a VA medical opinion regarding the functional impairment caused by the service-connected knee disabilities exclusively and the effect on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary before the TDIU claim can be decided on the merits. 
 
Increased Rating Claims

The Veteran's last VA examination to assess the current severity of his service-connected bilateral knee disability was in December 2014.  The examination is now almost a year old.  At the December 2014 VA examination, the Veteran's stability was found to be normal in each knee and the use of assistive devices was not documented.  Since that examination, the Veteran testified at his Board hearing that he used knee braces and a cane for his bilateral knee symptoms, suggesting instability and a worsening of his symptoms.  See Board hearing transcript, pages 15-16.  Further, as described in the Introduction, the Veteran asserts that his current part-time employment is due in part to his service-connected bilateral knee disability.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's bilateral knee disability.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral knee disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice on the claim of entitlement to a TDIU due exclusively to the service-connected degenerative joint disease and chondromalacia of the knees.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the TDIU claim.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran.

Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from his prior employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC since February 2015 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected degenerative joint disease and chondromalacia of the knees.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the knees, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also provide an opinion addressing whether the Veteran's service-connected degenerative joint disease and chondromalacia of the knees prevents him from performing the physical and mental acts required for gainful employment, considering the impairment due to the pathology, symptoms, and signs associated with the degenerative joint disease and chondromalacia of the knees.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


